Citation Nr: 1533225	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO. 12-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's February 2012 substantive appeal included a request to appear at a hearing before the Board at the RO.  The requested hearing was scheduled for July 18, 2015, and the Veteran was notified of the hearing in a May 2015 letter.  In June 2015, the Veteran contacted the RO by telephone and withdrew his hearing request.  The Board will therefore proceed with the appeal without a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to comply with VA's duty to assist the Veteran in developing evidence to substantive his claim.  In an April 2011 correspondence, the Veteran identified several private physicians who have treated his diabetes.  One of these physicians was Dr. William Jacobs, the Veteran's primary care doctor.  The claims file does not indicate that VA has made any efforts to obtain records of medical treatment from Dr. Jacobs, and while the Veteran's Social Security Administration (SSA) records include some documents from his private physicians, the only records pertaining to Dr. Jacobs date from a 2007 hospitalization at Palms West Hospital.  Clinical records from the West Palm Beach VA Medical Center (VAMC) establish that the Veteran sought outside care with Dr. Jacobs for diabetes since at least 1995, and these records are pertinent to the claim before the Board.  Thus, a remand is necessary to obtain the Veteran's private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a medical release form and request that he execute it to authorize VA to obtain all medical treatment records from Dr. William Jacobs, identified as his primary care physician. 

2.  If a proper medical release form is received, obtain records of treatment from Dr. Jacobs.  Copies of all records must be associated with the Veteran's claims file.  If unsuccessful in obtaining this evidence, inform the Veteran and request him to provide the outstanding evidence.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


